Title: From Thomas Jefferson to Thomas McKean, 23 December 1790
From: Jefferson, Thomas
To: McKean, Thomas



Sir
Philadelphia December 23d. 1790.

As you have been so friendly as to transmit to the President of the U.S. the papers of Philip Wilson, I take the liberty of availing myself of the same channel to convey to him the opinion of the Attorney general in answer to his application. I do this the rather as not knowing how to address to him. I have the honour to be with real marks of the highest respect & esteem Sir Your most obedt. & most humble servt,

Th: Jefferson

